Title: Thomas C. Flournoy to Thomas Jefferson, 4 January 1819
From: Flournoy, Thomas C.
To: Jefferson, Thomas


          
            Columbus Ohio:
4th January  1819.
          
          Permit me to renew my acquaintance, with one whom I esteem, very highly. Four or five years ago, I wrote you two letters, the last of which contained a fourth of July-speech. You were good enough to answer them both with promptness. Your first answer is dated 1st October 1812, your second 8th of August 1814. I have them yet, in your own hand writing, and will keep them till I die—indeed no money would buy them.
          
          I see by the newspapers, that you have lately gone through a spell of sickness. I rejoice at your recovery. May you have good health and spirits for many years to come. No man can feel a more lively interest in your welfare, than I do: Indeed you are the only man I ever wrote to, without some acquaintance, except as a lawyer, upon business.
          As a further introduction, suffer me to say a word or two more of myself. I am now twenty seven years of age;—unmarried. The two letters I formerly wrote you were dated at Georgetown, Kentucky, where I was born, and lived till I moved to this town, about two years ago. Since that I have practised law, with tolerable success. But I hate the law: it requires too much study. A military life is what pleases me best. During the last war, I performed two of the hardest campaigns, that went from Kentucky.—as a volunteer. This I mention as the proudest circumstance of my life.
          At present, I have the honour to be Quartermaster General, for the state of Ohio, with the rank of Brigadier General. I was elected by the legislature some time last February.
          I am well acquainted with two of your best friends in Kentucky—Colonel R. M. Johnson and Mrs Porter, formerly Miss Latitia P. Breckinridge, daughter of the late Attorney general: The Colonel is a most excellent man: and Mrs Porter, is certainly equal to any woman I ever saw.—but you know them both.
          It would afford me great happiness, to receive a letter from you. Even your name “Th: Jefferson” written on a piece of paper, and directed to me, would be considered a very great compliment. Accept my best wishes for your happiness and welfare, and believe me yours sincerely.
          Thomas C. Flournoy.
        